


110 HRES 751 EH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 751
		In the House of Representatives, U.
		  S.,
		
			October 22, 2007
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Chemistry Week.
	
	
		Whereas chemistry is a vitally important field of science
			 and technology that has transformed the world and enhanced and improved the
			 quality of life around the globe;
		Whereas the power of the chemical sciences has created the
			 enabling infrastructure that delivers the foods, fuels, medicines and materials
			 that are the hallmarks of modern life;
		Whereas the contributions of chemical scientists and
			 engineers are central to technological progress and to the health of many
			 industries, including the chemical, pharmaceutical, electronics, agricultural,
			 automotive, and aerospace sectors, and these contributions boost economic
			 growth, create new jobs, and improve our health and standard of living;
		Whereas the American Chemical Society, the world's largest
			 scientific society, founded National Chemistry Week in 1987 to educate the
			 public, particularly school age children, about the important role of chemistry
			 in society and to enhance the appreciation of the chemical sciences;
		Whereas this year marks the 20th anniversary of National
			 Chemistry Week;
		Whereas the theme of National Chemistry Week in 2007,
			 The Many Faces of Chemistry, was chosen to emphasize the
			 extensive variety of careers available in the world of chemistry and to honor
			 the tremendous diversity of people who have contributed and will contribute to
			 the advancement of chemistry and all of its branches;
		Whereas, in order to ensure our Nation’s global
			 competitiveness, our schools must cultivate the finest scientists, engineers,
			 and technicians from every background and neighborhood in our society to create
			 the innovations of tomorrow that will keep our Nation strong;
		Whereas a disproportionately low number of minority,
			 underprivileged female students are pursuing careers in science and technology,
			 and it is crucial that we focus attention on increasing the participation of
			 these under represented groups in science and technology fields; and
		Whereas, during the week of October 22, which is National
			 Chemistry Week, more than 10,000 National Chemistry Week volunteers from
			 industry, government and academia reach and educate millions of children
			 through hands-on science activities in local schools, libraries, and museums:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that the important contributions
			 of chemical scientists and engineers to technological progress and the health
			 of many industries have created new jobs, boosted economic growth, and improved
			 the Nation's health and standard of living;
			(2)recognizes the need to increase the number
			 of Americans from under represented groups participating in science and
			 technology fields like chemistry;
			(3)supports the goals of National Chemistry
			 Week as founded by the American Chemical Society; and
			(4)encourages the people of the United States
			 to observe National Chemistry Week with appropriate recognition, ceremonies,
			 activities, and programs to demonstrate the importance of chemistry to our
			 everyday lives.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
